Examiner' s Reasons for Allowance
The closest art of record is Ewart (GB2039027) and Lifson (US20090012651).
Ewart teaches the apparatus substantially as claimed, capable of being operated in the
recited method steps (see Fig. 1-4), however, fails to explicitly teach the method steps claimed.
Lifson teaches it is well known to determine a period of peak electricity usage and load the thermal battery (([0008]), however, fails to cure the deficiencies of Ewart. Schulte-Wissermann (DE102012106910) also teaches a tank-in-tank thermal storage design for use with a heat pump, however, does not explicitly teach the recited method steps.
Thus, Ewart (GB2039027), Schulte-Wissermann (DE102012106910) and Lifson
 (US20090012651) alone, or in combination with any other known prior art does not anticipate
 or render obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763